                                                                     1
                                                                             LiSl)C' ",;;\!\'

                                                                         !' L'
                                                                            L
                                                                               L' , CL   (' T , } I
                                                                                          . l ,,, \   J
                                                                                                          l ·•,
                                                                                                            •     )
                                                                                                                      i ,, ' \ i
                                                                                                                      l \.. ,'   L
                                                                                                                                     : , .
                                                                                                                                     I . l
                                                                                                                                             F I f : '  r· ·
                                                                                                                                             . l . . - •. J
                                                                                                                                                               j


UNITED STATES DISTRICT COURT                                             I
                                                                         1


                                                                             DOC1,
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X             LtJ~~~r ; l:                     i~r j~)J2J1_q··~-
                                                                                                                      1_                                       J

ABEL JAQUEZ,
                                   Plaintiff,                                   19 CIVIL 2217 (LGS)(JLC)

                 -v-                                                                       JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated December 11, 2019, that this action is remanded to the

Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g), for further

administrative proceedings.


Dated: New York, New York
       December 12, 2019

                                                                             RUBY J. KRAJICK

                                                                                  Clerk of Court
                                                               BY:
